Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Jingyuan Nan on 6/8/22.
	Claim 2 (currently amended) A method comprising:	storing, at a presence resource, presence data indicating user presence of a client application associated with an account of a cloud-based communication platform, the account being associated with a set of client devicesthe presence data associated with the account; consolidating the presence data associated with the account into an API message; [[and]] returning the API message that includes the presence data

Claim 9 (currently amended) A system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising: storing, at a presence resource, presence data indicating user presence of a client application associated with an account of a cloud-based communication platform, the account being associated with a set of client devicesthe presence data associated AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4Application Number: 17/070,584Dkt: 5082.024US7Filing Date: October 14, 2020with the account; consolidating the presence data associated with the account into an API message; [[and]] returning the API message that includes the presence data 

Claim 16 (currently amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising: storing, at a presence resource, presence data indicating user presence of a client application associated with an account of a cloud-based communication platform, the account being associated with a set of client devicesthe presence data associated with the account; consolidating the presence data associated with the account into an API message [[and]] returning the API message that includes the presence data .
Allowable Subject Matter
3.	In view of examiner’s amendment, terminal disclaimer and further search, Claims 2-21 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein	consolidating the presence data associated with the account into an API message;
	Prior art discloses system(s), method(s) and user interfaces are provided to route an incoming communication (e.g., a voice call, a data call) to a wireless devices or a wireline device, based in part on at least one routing preference and a presence condition of a mobile device in a confined wireless environment served by a confined-coverage access point (AP).
However, the cited references fail to teach the claimed limitation wherein consolidating the presence data associated with the account into an API message. . Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 2, 9  and 16 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647